Case 21-50428-JTD   Doc 22-8   Filed 05/21/21   Page 1 of 2




      EXHIBIT H
                  Case 21-50428-JTD                    Doc 22-8           Filed 05/21/21              Page 2 of 2


From:                  Watts, Ryan Z.
To:                    Don Haviland; Bill Platt; pjf@meyers-flowers.com; jpm@meyers-flowers.com; mikelyle@quinnemanuel.com;
                       ericlyttle@quinnemanuel.com; ethanglass@quinnemanuel.com; Meghan McCaffrey;
                       mikebonanno@quinnemanuel.com; Matthew Hamann; kirkgoza@quinnemanuel.com; jho@renozahm.com;
                       dhundley@pbclawfirm.com; Tracy Turner
Cc:                    Shores, Laura; Pfaffenroth, Sonia Kuester; Bernstein, Michael B.; Pergament, Adam; ssullivan@wilmac.com;
                       Morris, Keron
Subject:               RE: City of Rockford v. Mallinckrodt ARD, Inc. et al., 17-cv-50107 MSP v. Mallinckrodt ARD, Inc., et al. 3:20-cv-
                       50056 - Hugh O"Neill deposition
Date:                  Friday, September 25, 2020 12:49:56 PM


Dear Counsel,
Hugh O’Neill is no longer available for his deposition in October 1, 2020 due to an urgent personal
matter. He is available on November 2, 2020 (beginning at 10 am ET). We do not think more than
one day of testimony is necessary, but Mr. O’Neill is also holding some time the following day,
November 3, should the parties agree that additional time is necessary and/or appropriate.

Please let me know if November 2, 2020 works for Plaintiffs.


_______________
Ryan Watts
Counsel

Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
T: +1 202.942.6609
Ryan.Watts@arnoldporter.com | www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended
recipient, please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives
this message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com
